ORDER

PER CURIAM.
This is an appeal from a judgment on a deficiency on a promissory note. The trial court’s judgment is supported by substantial evidence and is not against the weight of the evidence. No error of law appears. Murphy v. Carron, 536 S.W.2d 30, 32 (Mo. 1976).
No jurisprudential purpose would be served by a written opinion. However, the parties have been furnished with a memorandum opinion for their information only, setting forth the facts and reasons for this order.
The judgment is affirmed in accordance with Rule 84.16(b).
Plaintiffs motion for attorney’s fees on appeal in the amount of $3,025.00 and expenses in the amount of $121.50 is granted.